
	

114 HRES 142 IH: Expressing the sense of the House of Representatives that in order to better understand water availability, sustainability, and security at a national scale, the United States should prioritize the assessment of the quality and quantity of surface water and groundwater resources, and produce a national water census with the same sense of urgency that was incorporated in the “Man on the Moon” project to address the inevitable challenges of “Peak Water”.
U.S. House of Representatives
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 142
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2015
			Mr. Cartwright (for himself, Ms. Norton, Ms. Lee, Ms. Chu of California, Mr. Peters, and Mr. Honda) submitted the following resolution; which was referred to the Committee on Natural Resources, and in addition to the Committees on Energy and Commerce, Agriculture, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing the sense of the House of Representatives that in order to better understand water
			 availability, sustainability, and security at a national scale, the United
			 States should prioritize the assessment of the quality and quantity of
			 surface water and groundwater resources, and produce a national water
			 census with the same sense of urgency that was incorporated in the Man on the Moon project to address the inevitable challenges of Peak Water.
	
	
 Whereas water is an essential, irreplaceable component to all sectors of society from agriculture, manufacturing, and energy development to domestic consumption, recreation, human health, and ecological maintenance;
 Whereas the consumption and allocation of water is therefore multi-objective, and thus demands the management of different and often conflicting uses;
 Whereas the practice of managing multiple water consumption interests is made more challenging by the compounding effects of climate change, water pollution, and population;
 Whereas the procurement, production, and delivery of energy requires the substantial mobilization and use of large quantities of water, and further intensifies competing demands for limited water resources as more people access and can afford more water-intensive lifestyles;
 Whereas the increasing demand on water resources and our diminishing water supply, coupled with competing interests in water consumption and wastewater disposal, is surpassing our ability to provide safe, secure, reliable water in many parts of the United States;
 Whereas groundwater resources, vital to community water systems and irrigation throughout the United States, are rapidly being depleted due to increased demands coupled with changes in hydrologic and climate patterns;
 Whereas chronic water shortages are increasingly felt throughout the United States with millions of people living in drought conditions and millions more indirectly affected by drought, such as through increased food prices;
 Whereas the demand on water resources coupled with drought have substantially lowered water levels in the United States navigable waterways and negatively affected navigation, commerce, hydroelectric energy production, recreation, and fishing;
 Whereas cumulative impacts of human water diversions have led to reduced or seasonally altered rivers in the United States, changing the magnitude and frequency of floods, and adversely impacting ecosystems of vital importance to human livelihoods;
 Whereas water is a significant component to ecological flows and disruptions and flow alterations can impose detrimental consequences to the chemical, biological, and physical integrity of surface water and groundwater and their ability to support ecological services including human consumption, wildlife habitat, fisheries, and recreation; and
 Whereas the National Water Availability and Use Assessment Program provisioned in the SECURE Water Act is a foundational element necessary to understand water use, availability, sustainability, and security in the United States: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)to keep water costs affordable, curb environmental impact, maintain ecological flows, safeguard economic prosperity, and reduce risk, the United States should rapidly transition to a sustainable, secure water economy that prioritizes ecological flows;
 (2)to foster a national and regional understanding of water use, availability, and sustainability, all Federal agencies whose missions include water should coordinate their efforts and collaborate with State and local water authorities; and
 (3)to better understand water availability, sustainability, and security on a national scale, the United States should prioritize the assessment of the quality and quantity of surface water and groundwater resources, and produce a national water census with the same sense of urgency that was incorporated in the “Man on the Moon” project to address the inevitable challenges of “Peak Water”.
			
